Title: To Benjamin Franklin from Joseph Galloway, 20 September 1765
From: Galloway, Joseph
To: Franklin, Benjamin


Extract of a Letter from Joseph Galloway, Esqr.dated Philada. Sept. 20. 1765.
The Publick Papers will inform you of the present distracted State of the Colonies, and the many Outrages and Riots that have been occasioned by a Dislike to the Stamp-Act; all which have been incited by the principal Men of the Colonies where they have been committed. Measures have not been wanting to create the same Temper in the People here, in which some have been very active. In hopes to prevent their ill Effects I wrote a moderate Piece, sign’d Americanus, publish’d here and at New York, and since in Virginia, wherein you will see my Sentiments on the Subject. I am told it had a good Effect in those Places as well as here, being much approved by the moderate Part of the People, yet we should not have been free from Riots here, if another Method had not been taken to prevent them; viz. by assembling quietly (at the Instance of Mr. Hughes’s Friends, and not by any order from the Government of the City) near 800 of the sober Inhabitants, posted in different Places, ready to prevent any Mischief that should be attempted by the Mob, which effectually intimidated them, and kept all tolerably quiet; only they burnt a Figure that they call’d a Stamp-man, and about midnight dispers’d. Great Pains have been taken to persuade and frighten Mr. Hughes into a Resignation of his Office, but he continues firm, and will not resign in any manner that shall do Dishonour to his Appointment: And I think will be able to put his Commission in Execution, notwithstanding the Example set by other Colonies.
